DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1 and 3-13 are pending in the application, claim 13 is withdrawn from consideration.  Claims 2 and 14-20 have been cancelled.
Amendments to the claims 1, 3, 5-7, and 9, filed on 9 July 2021, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 9 July 2021, regarding the 35 U.S.C. §112 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 9 July 2021, regarding the 35 U.S.C. §102 rejections made of record over Sitti, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 9 July 2021, regarding the 35 U.S.C. §102 rejections made of record over Tomino, have been fully considered and are deemed persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Tomino under 35 U.S.C. §103.  In that the applicants' argument still pertain to the new rejections, they have been addressed below in an effort to promote compact prosecution. 
Applicant argues that Tomino fails to disclose that the ratio of a height of each of the protrusions with respect to a width of each of the protrusions (H/W) is from 1 to 15.  Applicants point towards the exemplary embodiments wherein the H/W is typically less than 1, wherein the depth is much smaller than the side length of the square convex parts.  The examiner respectfully disagrees.  Tomino discloses that the width of the concave part is 10 to 25000 µm (which is considered to be a width of the protrusion); a distance between adjacent concave parts is 5 to 20000 µm; and a depth of the concave part is 1 to 200 µm (which is considered to be a height of the protrusion) ([0017] of Tomino).  Tomino does not explicitly recite that H/W is from 1 to 15, but given that the protrusions can have a width of 10 µm (the smallest base width) and a height of from 1 to 200 µm (the depth of the concave portion).  A person having ordinary skill in the art at the time the invention was made could have calculated the H/W to range from 0.1 [= (1 µm)/(10 µm)] to 20 [= (200 µm)/(10 µm)]; which overlaps the presently claimed range of --1 to 15--.  Tomino differs from the claim by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the prima facie obviousness.  See MPEP §2144.05.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tomino et al. (US 2010/0092730 A1).
Regarding Claim 1:  Tomino discloses an adhesive sheet (ref. #1) comprising a base material (ref. #2) having an uneven form comprising a concave part (ref. #4) and a convex part (ref. #5) (which together are considered equivalent to the claimed "uneven surface on at least one surface") and further indicates an adhesive layer (ref. #3) over and in contact with the convex part (figure1 and [0039] of Tomino).  Specifically, Tomino provides for --an adhesive member comprising: a base material having an uneven shape on at least one surface; and a surface layer covering at least a portion of the surface having the uneven shape on the base material, wherein: the uneven shape is configured by plural protrusions and regions between two adjacent protrusions of the plural protrusions, the surface layer is arranged over tips of the plural protrusions on the base material, the surface layer is a continuous layer, and a bottom surface between the two adjacent protrusions of the plural protrusions, and a surface of the surface layer that is on a side facing the bottom surface, have a space therebetween--.  (In the instant case, the limitation of --in a case in which the plural protrusions have a mushroom shape, the surface layer is arranged on the tips of the plural protrusions-- is considered optional.)
Tomino further discloses that the width of the concave part is 10 to 25000 µm; a distance between adjacent concave parts is 5 to 20000 µm; and a depth of the concave part is 1 to 200 µm ([0017] of Tomino; wherein the depth is considered equivalent to the claimed "protrusion height", and the width varies between the top and bottom of the protrusion, the minimum width being the distance between adjacent concave parts, and the maximum width being the width of the concave parts); but does not explicitly recite that --a ratio of a height of each of the protrusions with respect to a width of each of the protrusions (height of each of the protrusions/width of each of the protrusions) is from 1 to 15--.  However, given that Tomino discloses that the protrusions can have a width of 10 µm (the smallest base width, coming from the width of the concave portion, which are assumed symmetrical) and a height of from 1 to 200 µm (the depth of the concave portion).  A person having ordinary skill in the art at the time the invention was made could have calculated the H/W to range from 0.1 [= (1 µm)/(10 µm)] to 20 [= (200 µm)/(10 µm)]; which overlaps the presently claimed range of --1 to 15--.  Tomino differs sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping range taught by Tomino, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 3:  Tomino does not explicitly recite that --a ratio of a height of each of the protrusions on the base material with respect to a thickness of the surface layer (height of each of the protrusions/thickness of the surface layer) is from 0.2 to 1,000--.  However, Tomino teaches that the height of each protrusion ("depth of the convex part") is from 1 to 200 µm and the thickness of the surface layer ("non-permeable adhesive layer") is from 10 to 300 µm ([0017] of Tomino).  As such, a person having ordinary skill in the art could have calculated that the ratio to be from 0.003 [=1 / 300] to 20 [=200 / 10]; which is sufficiently specific to anticipate the claimed ratio of --from 0.2 to 1,000--.  See MPEP §2131.03(II).
Regarding Claims 4:  Tomino discloses that the thickness of the surface layer is about 10 to 300 µm thick ([0017] of Tomino); which is sufficiently specific to anticipate the claimed range of --from 0.1 µm to 50 µm--.  See MPEP §2131.03(II).
Regarding Claim 5:  Tomino discloses that the width ("spacing between adjacent concave parts") of each of the protrusions is from 5 to 20000 µm ([0017] of Tomino), which is sufficiently specific to anticipate the claimed --width of from 0.1 µm to 200 µm--.  See MPEP §2131.03(II)
Regarding Claim 6:  Tomino discloses that the width ("spacing between adjacent concave parts") of each of the protrusions is from 5 to 20000 µm ([0017] of Tomino), which is sufficiently specific to anticipate the claimed range of --0.1 µm to 500 µm--.  See MPEP §2131.03(II).
Regarding Claim 7:  Tomino discloses that the protrusions each have a height ("depth of each concave part") of 1 to 200 µm ([0017] of Tomino), which is sufficiently specific to anticipate the claimed range of --from 0.1 µm to 200 µm--.  See MPEP §2131.03(II).
Regarding Claim 8:  Tomino discloses that the base material and the surface layer comprise the same material (e.g. polyurethane) ([0044] and [0051] of Tomino).
Regarding Claim 10:  Tomino discloses the claimed adhesive member, but does not explicitly recite that --the surface layer and the base material have a storage elastic modulus of from 1 MPa to 1 GPa--.  However, Tomino uses the same material as the applicants (i.e. the surface layer and the base material layer being formed of a polyurethane-based material, see ([0044] and [0051]) of Tomino and ([0028] and [0039]) of the instant specification).  Therefore, it is the decision of the examiner that the surface layer and the base layer of Tomino inherently possesses a storage elastic modulus of from 1 MPa to 1 GPa.  See MPEP §2112.
Regarding Claim 11:  Tomino discloses the claimed adhesive member, but does not explicitly recite that --the surface layer and the base material have a tackiness of 25 N/cm2 or less--.  However, Tomino uses the same material as the applicants (i.e. the surface layer and the base material layer being formed of a polyurethane-based material, see ([0044] and [0051]) of Tomino and ([0028] and [0039]) of the instant inherently possesses a tackiness of 25 N/cm2 or less.  See MPEP §2112.
Regarding Claim 12:  Tomino discloses that the adhesive member is in the form of a tape, sheet, or a film (figures 1 to 5 of Tomino).

Allowable Subject Matter
Claim 9 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to the closest prior art of record Tomino et al. (US 2010/0092730 A1):  The indicated prior art, while providing for --an adhesive member--; does not provide any disclosure or teachings for a person to have made --a storage elastic modulus of the surface layer be less than a storage elastic modulus of the base material-- {instant claim 9}.  (In the instant case, the allowable subject matter pertains to "the storage elastic modulus of the surface layer being less than that of the base material".)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Tomino with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Tomino in such a way as to meet the claimed invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781